—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated August 2, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contentions, the Supreme Court properly denied its motion for summary judgment. Viewing the evidence in a light most favorable to the plaintiff as the party opposing summary judgment (see, Rockowitz v City of New York, 255 AD2d 434; Rosen Furs v Sigma Plumbing & Heating Corp., 249 AD2d 276), and giving her the benefit of every favorable inference (see, Sofair v Levin-Epstein, 231 AD2d 706), the plaintiff established the existence of issues of fact concerning the manner in which the accident occurred, and whether an employee of the defendant negligently contributed thereto. Ritter, J. P., Santucci, S. Miller and Goldstein, JJ., concur.